Citation Nr: 1820014	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-32 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating for abdominal scars, currently evaluated as non-compensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from May 1976 to May 1979, and from March 1981 to March 1984.  Additionally, the Veteran served in the Air Force from January 1987 to February 1991.

This matter arrives before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In October 2014, the Veteran supplied testimony to a Decision Review Officer in Lincoln.  In April 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at travel board hearing in Waco, Texas.  The transcripts of both hearings are associated with the electronic record, which is located on the Veterans Benefit Management System (VBMS) and/or Legacy Content Manager (LCM) databases.


FINDING OF FACT

1. The Veteran's service-connected abdominal scars are manifested by a sensitivity, tenderness, and pain; however, the evidence does not reflect any of the abdominal scars are unstable. 


CONCLUSION OF LAW

1. The criteria are met for a 30 percent rating, but no greater, for service-connected abdominal scars.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.655(b), 4.1-4.14, 4.21, 4.27, 4.31, 4.71a, 4.118, Diagnostic Code (DC) 7804 (2018).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In the decision below, the Board has granted the Veteran's increased rating claim for abdominal scars.  Therefore, the benefit sought on appeal has been granted in full for this issue.  Accordingly, regardless of whether the notice and assistance requirements have been met with regard to this issue, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  Importantly, neither the Veteran nor her representative has raised any issues with regard to the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Ultimately, the Board is satisfied that the RO has provided all the assistance required by the VCAA.  38 U.S.C. § 5103A.  Hence, there is no error or issue that precludes the Board from addressing the merits of an increased disability rating for service-connected abdominal scars, which are associated with irritable bowel syndrome to include residuals of cholecystectomy and appendectomy to include hiatal hernia, gastroesophageal reflux disease and esophageal ulcer. 


II.  Increased Rating for Abdominal Scars, Generally

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of her service-connected abdominal scars.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  If the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen (basis first, the residual always come second).  Id.

Under DC 7804, a 10 percent rating is warranted for one or two scars that are unstable (frequent loss of covering of the skin over the scar) or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful, with a maximum 30 percent rating warranted for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, DC 7804, Note (1).  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  See 38 C.F.R. § 4.118, DC 7804, Note (2).  Scars can receive separate evaluations under DCs 7800, 7801, 7802, and 7805, despite also being rated under DC 7804.  See 38 C.F.R. § 4.118, DC 7804, Note (3). 

Under DC 7805, or other scars, a separate rating can also be warranted for any disabling effects not considered under DCs 7800-7804.  Id.  


III. Analysis for Abdominal Scar(s)

In her May 2013 Statement in Support of Claim, the Veteran requested an increased disability rating for abdominal scars that were, "secondary to service connected cholecystectomy and appendectomy and IBS.  The scar is considered to be painful/tender, adhesed and unsightly."  In her May 2014 Notice of Disagreement, the Veteran continued the pursuit of an increased disability rating with, "(a)bdominal scar, to include bilateral thoracotomy scars, increased evaluation to 10%.  The scars are considered painful/tender, adhesed and unsightly."

The Veteran's service-connected abdominal scars are currently assigned a noncompensable (0 percent) rating under DC 7805.  38 C.F.R. § 4.71a.  This 0 percent rating has been in effect since May 2011.  

Upon review of the evidence, the Board concludes that a higher 30 percent rating, but no greater, is warranted for the service-connected abdominal scar under DC 7804 (unstable or painful scars).  38 C.F.R. § 4.118.  Here, the medical and lay evidence of record reveals greater than five sensitive, tender, and painful abdominal scars.  

In December 2013, the Veteran underwent a VA examination to determine the current severity of her service-connected abdominal scars.  Within the resultant examination report, the VA provider identified eleven scars on the Veteran's torso, ranging from 1cm to 23cm in length.  Specific to the abdomen, the VA provider identified a mid-abdomen scar from a gallbladder procedure, right upper and lower abdomen scars, and right and left lateral abdomen scars.  There was no indication that scars disfigured the head, face, or neck.  The VA provider did not note painful and/or unstable scars.  

In August 2014, the Veteran underwent a VA examination to determine the current severity of her service-connected abdominal scars.  The VA provider did not note any painful or unstable scars in the examination report.  The VA provider identified multiple scars, to include: 13cm x 2mm scar from open chole procedure, a 3cm x 2mm scar below cholecyestomy scar, a 1.5cm x 5mm epigastric scar, right and left hypoegigastric scars, a 1cm x 1cm right mid abdomen scar, and a 1cm x 2mm vertical scar above the umbilicus.   The VA provider also noted and identified the scars associated with the right and left thoracotomies and five drain tubes. The VA provider did not note disfigurement of the head, face, or neck.  

In December 2014, the Veteran supplied testimony to the DRO at a hearing in Lincoln, Nebraska.   At that time, the Veteran posited that, "where they did the abdominal surgery . . . those bother me.  Sometimes, they're sore to the touch. . . . my gall bladder scar, it kind of gets hard."  When questioned by the DRO, the Veteran testified that all of her scars are irritated, tender or painful.  Further, she testified that the gall bladder scar is always sore to the touch and tender.

In April 2016, the Veteran testified before the undersigned VLJ about the severity of her abdominal scars.  The Veteran testified that her appendectomy scars tends to bother her more.  Specific to this Board analysis, the Veteran posited that, "Oh, yeah, all my scars are tender and painful."  When questioned by the VLJ about whether her abdominal scars opened or drained, the Veteran responded, "No. The only one I have issues with that would be my hysterectomy scar."

The Board notes that other DCs for skin / scar disabilities also provide disability ratings.  See 38 C.F.R. § 4.118, DCs 7800, 7801, 7802, and 7805.  However, the evidence of record is negative for any of the following:  burn scars of the head, face, or neck; or scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck - when the skin disability has one characteristic of disfigurement (DC 7800); burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, at least 39 sq. cm. in area but less than 77 sq. cm. (DC 7801); burn scars or scars due to other causes, not of the head, face, or neck, that are superficial (not associated with soft tissue damage) and nonlinear, affecting an area or areas of 144 square inches (929 sq. cm.) or greater (DC 7802); or, a separate rating for any disabling effects not considered under DCs 7800-7804 (DC 7805).  In the absence of such symptomatology for the Veteran's abdominal scars, the assignment of a separate evaluation under DCs 7800, 7801, 7802, and 7805 is not in order.  See Butts, 5 Vet. App. at 538.    

At this point, the Board must determine whether the Veteran's reports of pain are both competent and credible for the duration of the claim period, May 2013 to present.  It is generally within the competence of a lay person to identify and observe the effect of a disability under the ordinary conditions of daily life.  Many symptoms are readily observable by a lay person, such as deformity, swelling, and certainly pain.  Accordingly, the lay evidence provided by the Veteran is unquestionably competent evidence.  See Petitti v. McDonald, 27 Vet. App. 415, 427-28 (2015) (where the Court of Appeals for Veterans Claims found objective evidence of pain need not come from a medical professional; a lay person may provide the requisite confirmation).

Regarding pain associated with abdominal scars, the Board can identify no reason to doubt the veracity and/or credibility of the Veteran's statements at any point during the claim period.  Ultimately, the evidence showing that the Veteran has experienced pain at the site of her abdominal scars is at least in equipoise with any evidence to the contrary, including the December 2013 and August 2014 VA examination reports.  Therefore, the Board has afforded the Veteran the benefit of reasonable doubt, and concludes that a 30 percent rating is warranted, effective May 30, 2013.  Accordingly, the Board finds that the evidence supports an increased initial disability rating of 30 percent, but no higher, for the Veteran's service-connected abdominal scars.  38 C.F.R. § 4.118, DC 7804.  

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  



ORDER

Subject to the provisions governing the award of monetary benefits, entitlement to a 30 percent disability rating for service-connected abdominal scars is granted.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


